J-S42029-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ADOPTION OF C.W.S. AND R.L.S.,                IN THE SUPERIOR COURT OF
III                                                        PENNSYLVANIA


APPEAL OF: J.E.M.                                    No. 240 WDA 2014


            Appeal from the Decrees entered December 30, 2013,
          in the Court of Common Pleas of Warren County Orphans’
                         Court at No(s): AN 6 of 2013

BEFORE:       PANELLA, JENKINS, and MUSMANNO, JJ.

MEMORANDUM BY JENKINS, J.:                           FILED NOVEMBER 19, 2014

     J.E.M. (“Mother”) appeals from the decrees entered on December 30,

2013 in the Court of Common Pleas of Warren County, terminating her

parental rights to C.W.S. (born in September of 2006) and R.L.S., III (born

in March of 2005) (collectively “the Children”), pursuant to 23 Pa.C.S.A.

§ 2511. We affirm and grant counsel’s petition to withdraw.

     In 2008, the parties resided in Chautauqua County in the State of New

York and had joint custody of the Children. In 2010, Father was awarded

sole custody of the Children, and Mother supervised visits. N.T., 12/30/13,

at 11-12.     Prior to 2010, Mother did not attend to some of her visitations

with the Children.       Father testified that he last received any type of

communication from Mother in September of 2010.

     On May 23, 2013, Father filed a petition for the involuntary

termination     of   Mother’s   parental   rights,   pursuant   to   23   Pa.C.S.A.

§ 2511(a)(1), and (b).      The trial court held a hearing on the petition on
J-S42029-14


December 30, 2013.        At the hearing, Father; Father’s wife, K.S.; Paternal

Grandmother; and Mother testified. On December 30, 2013, the trial court

entered its decrees, terminating Mother’s parental rights to the Children. On

January 29, 2014, Mother timely filed her notice of appeal and concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

       As   a   preliminary   matter,    Mother’s    counsel    seeks       to    withdraw

representation pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967), and Commonwealth v. Santiago, 602 Pa.

159, 978 A.2d 349 (2009).          Anders principles apply to appeals involving

termination of parental rights.         See In re S.M.B., 856 A.2d 1235 (Pa.

Super. 2004).      Anders and Santiago require counsel to: 1) petition the

Court for leave to withdraw, certifying that after a thorough review of the

record, counsel has concluded the issues to be raised are wholly frivolous; 2)

file a brief referring to anything in the record that might arguably support

the appeal; and 3) furnish a copy of the brief to the appellant and advise

him or her of the right to obtain new counsel or file a pro se brief to raise

any additional points the appellant deems worthy of review. Santiago, 602

Pa. at 173-79, 978 A.2d at 358-61; In re Adoption of V.G., 751 A.2d

1174, 1176 (Pa. Super. 2000).                 Substantial compliance with these

requirements is sufficient.       Commonwealth v. Wrecks, 934 A.2d 1287,

1290    (Pa.    Super.   2007).      “After    establishing    that   the        antecedent


                                         -2-
J-S42029-14


requirements have been met, this Court must then make an independent

evaluation of the record to determine whether the appeal is, in fact, wholly

frivolous.”   Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa. Super.

2006) (quoting Commonwealth v. Townsend, 693 A.2d 980, 982 (Pa.

Super. 1997)).

      In Santiago, our Supreme Court addressed the briefing requirements

where court-appointed counsel seeks to withdraw representation on appeal:


         Neither Anders nor [Commonwealth v.] McClendon[,
         495 Pa. 457, 434 A.2d 1185 (1981)] requires that
         counsel’s brief provide an argument of any sort, let alone
         the type of argument that counsel develops in a merits
         brief.  To repeat, what the brief must provide under
         Anders are references to anything in the record that
         might arguably support the appeal.

                                  *    *    *

         Under Anders, the right to counsel is vindicated by
         counsel’s examination and assessment of the record and
         counsel’s references to anything in the record that
         arguably supports the appeal.

Santiago, 602 Pa. at 176-177, 978 A.2d at 359-360. Thus, the Court held:

         [I]n the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set
         forth counsel’s conclusion that the appeal is frivolous; and
         (4) state counsel’s reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

                                      -3-
J-S42029-14


      Instantly, counsel filed a petition to withdraw representation.      The

petition states that counsel conscientiously and thoroughly reviewed the

record of the proceedings, and concluded that the appeal is frivolous. The

petition also states that counsel informed Mother, by United States mail, of

her appellate rights. Application/Petition for Leave to Withdraw Appearance,

filed 5/6/14, at 2. The letter itself, attached to the petition, advises Mother

of her right to raise questions about the jurisdiction of the court and to

question the legality of the trial court’s decision, and of her right to retain

new counsel, proceed pro se, or to raise any additional points that she may

deem worthy of consideration.

      In her Anders brief, counsel provides reasons for her conclusion that

the appeal is wholly frivolous. Mother’s Brief at 3-5. Counsel also refers to

items in the record that arguably support the appeal. Mother’s Brief at 3-5.

Additionally, counsel provides a well-written and detailed summary of the

facts and procedural history of the case, with citation to the record and

relevant law.    Mother’s Brief at 2-3.     Thus, counsel has substantially

complied with the requirements of Anders and Santiago.

      Mother has filed neither a pro se brief nor a counseled brief with new

privately-retained counsel. We review this appeal based on the issues raised

in the Anders brief:




                                     -4-
J-S42029-14


      1. Whether the trial court abused its discretion in refusing to
         grant [Mother]’s request to continue hearing on [Father’s and
         K.S.’s] petition to terminate Mother’s parental rights?1
Mother’s Brief at 5.


      In reviewing an appeal from the termination of parental rights, we

review the appeal in accordance with the following standard.

            Because a trial court has broad discretion regarding
      whether a request for continuance should be granted, we will not
      disturb its decision absent an apparent abuse of that discretion.
      An abuse of discretion is more than just an error in judgment
      and, on appeal, the trial court will not be found to have abused
      its discretion unless the record discloses that the judgment
      exercised was manifestly unreasonable, or the results of
      partiality, prejudice, bias, or ill-will.

In re J.K., 825 A.2d 1277, 1280 (Pa. Super. 2003) (citations omitted)

(quotations omitted).

      On May 23, 2013, Father filed petitions for the involuntary termination

of Mother’s parental rights to the Children.    The trial court scheduled an

evidentiary hearing on the petitions for July 18, 2013.        The trial court

granted Father a continuance due to his inability to serve Mother with the

petitions. The trial court rescheduled the hearing for September 18, 2013.

      Father filed proof of service on Mother on July 22, 2013. Prior to the

September 18, 2013 hearing, Mother requested, by letter, that the trial

court appoint her counsel. On September 18, 2013, the trial court appointed

1
  In Mother’s Rule 1925(b) statement, Mother’s counsel does not challenge
the trial court’s decrees terminating Mother’s parental rights to the Children.
In conducting our independent review of whether the appeal is frivolous, we
will address whether the trial court erred in terminating Mother’s parental
rights to the Children.
                                     -5-
J-S42029-14


counsel for Mother and a guardian ad litem for the Children. The trial court

rescheduled the termination hearing for November 8, 2013.

      On November 7, 2013, the day before the scheduled hearing, Mother’s

counsel filed a motion for continuance, and the trial court granted that

motion.   In the motion for continuance, counsel averred that she made

several attempts to contact Mother concerning the petition to terminate her

parental rights, but Mother never responded to counsel because the address

was incorrect. Trial Court Opinion, 2/7/14, at 3. The trial court granted the

continuance in order to facilitate contact between Mother and her attorney.

Id. The trial court rescheduled the hearing for Monday, December 30, 2013.

      On December 27, 2013, the Friday before the scheduled hearing,

Mother’s counsel filed another motion for continuance that indicated that

counsel had “been playing ‘phone tag’ with [Mother] and had not made

direct contact in order to be able to set up a meeting.” Motion to Continue

Hearing, December 27, 2013, ¶ 7. The trial court denied Mother’s motion

for continuance.

      Prior to conducting the December 30, 2013 hearing, the trial court

allowed argument on Mother’s counsel’s renewed continuance request. The

trial court again denied the request. The trial court explained the decision to

deny Mother’s December continuance request(s) as follows:

            This [c]ourt concluded that granting another continuance
      to the Appellant, considering the facts and circumstances
      surrounding the request for a continuance, was inappropriate.
      Appellant was twice granted an extension of time; once to allow

                                     -6-
J-S42029-14


     for [c]ourt appointment of counsel, and the second time to allow
     Appellant more time to meet with her attorney and discuss the
     case, as there had been a communication error. Thus, Appellant
     was given, from the time of her first appearance in [c]ourt on
     September 18, 2013 until her Termination of Parental Rights
     hearing on December 30, 2013 to meet with her attorney and
     discuss strategy regarding the termination hearing. Appellant
     and her attorney failed to meet or communicate in any
     substantive manner for 103 days, even though both the
     Appellant and her attorney were aware of the impending nature
     of the hearing, and even though the [c]ourt made the
     Appellant’s contact information available to Appellant’s attorney
     both at the time of appointment and after the first continuance
     was granted on November 7, 2013.

             In addition, Appellant requested both continuances a few
     working hours before the hearings were scheduled to occur. In
     the first instance, the Appellant requested a continuance on
     November 7, 2013 for a November 8, 2013 hearing. The [c]ourt
     granted this continuance, as previously stated, in order to
     facilitate contact between Appellant and her attorney. Appellant
     requested her second continuance, the continuance placed at
     issue here by Appellant[], on Friday, December 27, 2013 as the
     [c]ourt was nearing close of business. Hearing was scheduled on
     the matter Monday, December 30 at 9:00 am.               In both
     instances, Appellant waited until the last moment to file for a
     continuance.

           In determining whether or not to grant the Appellant’s
     continuance, the [c]ourt considered the relevant facts and
     circumstances surrounding the request for a continuance
     presented by Appellant on December 27, 2013, as well as at the
     beginning of the termination hearing held December 30, 2013.
     The [c]ourt looked to the interests of the parties in the
     expediency of the proceeding, as well as how many continuances
     the parties had been granted prior to the December 30, 2013
     request. The [c]ourt also considered the reasons stated by
     Appellant’s counsel for requesting the continuance, as well as
     the best interests of the Children, RLS III and CWS. This [c]ourt
     determined, in consideration of the facts as presented above, to
     deny the request and go forward with the hearing as originally
     scheduled, and that denying the Appellant’s request for a
     continuance in this matter was proper under the circumstances.


                                   -7-
J-S42029-14


Trial Court Opinion, 2/7/14, at 4-5.

      We find that the trial court did not abuse its discretion in denying

Mother’s motion for continuance.       Mother was aware of the petition for

termination of her parental rights because Father served her on July 22,

2013, and Mother responded with a request for counsel, which was granted.

Furthermore, at the termination hearing, Mother testified, the Children were

represented by their guardian ad litem, and Mother’s counsel fully cross-

examined Father’s witnesses.

      Additionally, based on our independent review, we find that the trial

court’s decision to terminate Mother’s parental rights under section

2511(a)(1) and (b) is supported by the competent evidence in the record.2

      Our standard of review regarding orders terminating parental rights is

as follows:


      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., [613
      Pa. 371, 455,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
      As has been often stated, an abuse of discretion does not result

2
  The trial court did not address its reasons for terminating Mother’s parental
rights in its Rule 1925(a) opinion. However, at the conclusion of the
termination hearing, the trial court stated its reasons for the termination of
Mother’s parental rights to the Children pursuant to Section 2511(a)(1) and
(b). See N.T., 12/30/13, at 126-130.
                                       -8-
J-S42029-14


     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa.
     2011); Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d
     630, 634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency
     and termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).




                                    -9-
J-S42029-14


     This court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     Here, the trial court terminated Mother’s parental rights under

Section 2511(a)(1) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           * * *

      (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.


23 Pa.C.S.A. § 2511(a)(1), (b).

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to section 2511(a)(1) as follows:

                                    - 10 -
J-S42029-14


           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to
     relinquish parental claim to a child or a refusal or failure to
     perform parental duties. In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to perform
            parental duties.   Accordingly, parental rights may be
            terminated pursuant to [s]ection 2511(a)(1) if the parent
            either demonstrates a settled purpose of relinquishing
            parental claim to a child or fails to perform parental
            duties.

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines of
            inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect of
            termination of parental rights on the child pursuant to
            [s]ection 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted).

     Regarding the definition of “parental duties,” this Court has stated:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     Court has held that the parental obligation is a positive duty
     which requires affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.


                                      - 11 -
J-S42029-14


     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 582

Pa. 718, 872 A.2d 1200 (2005) (internal citations omitted).

     At the hearing, the trial court stated:

            The testimony in this case is really uncontradicted that for
     a period of at least some point in September 2010, whether it is
     in the middle or beginning of September 2010, until the filing of
     the original petitions on     May 31st of this year there was
     absolutely no contact, no communication, no performance of
     parental duties and that’s uncontradicted by the testimony of
     [F]ather, [P]arental [G]randmother and [M]other that there’s
     been no in person contact, no telephone communication, no
     gifts, cards, letters, necessities provided, no support paid, so
     clearly no parental duties have been performed during that I
     guess it’s a two-year, eight-month period immediately preceding
     the filing of the termination petitions. Even prior to that, based
     upon Father’s testimony and his summary of the scheduled day
     visits, those were cancelled regularly as well, so it’s not as if we
     had a history of solid compliance with a court order or regular
     contact with the Children. This two-year, eight-month period
     was preceded by a couple of years of cancellation of visits and
     failure to perform even the minimal parental duties at those
     Wednesday and Sunday visits permitted [M]other.             So the
     grounds themselves have been established by the petitioner now
     I have to look at any evidence [M]other presents that would
     attempt to explain or justify the failure to perform those duties

                                    - 12 -
J-S42029-14


     or what would otherwise clearly evidence a settled purpose of
     relinquishing a claim to the [Children]. And to do that obviously
     I have to judge the credibility of all the witnesses’ testimony;
     that’s [Fa]ther, [F]ather’s wife, [Paternal Grandmother], and
     [M]other, and I have some concerns about Mother’s credibility
     for a number of reasons. She herself indicated that since she
     was attacked by a pitbull she has memory problems. She’s
     admitted ongoing persistent addiction to painkillers, she’s
     admitted crimen falsi conviction for petty larceny and on top [of]
     that her explanations simply don’t make any sense.

            When you have telephone numbers for [F]ather and
     [P]aternal [G]randmother, you call them. And you know where
     [P]aternal [G]randmother lives when you do get a vehicle,
     regardless of how ashamed you may feel for your absence from
     the [Children’s] lives, you show up. The law requires more than
     a superficial effort. To the extent there’s conflicting testimony
     about text or Facebook post I’m construing that testimony in
     favor of [F]ather and [P]aternal [G]randmother.          [P]aternal
     [G]randmother seemed very reasonable to me. She offered her
     home as a place for visits, transportation, transfers of custody to
     occur. She indicated she certainly wasn’t happy with the abuse
     allegations, but indicated we didn’t pursue criminal charges, and
     I believed her when she tearfully testified that she always hoped
     that [M]other would get her act together, deal with her addiction
     issues, and become a mother and there’s simply no reason for
     me to think that if [M]other contacted [P]aternal [G]randmother
     that she would do anything other than help facilitate that. At the
     very least [Mother] has to try. She may be embarrassed or
     ashamed but she has to try. She gave testimony about losing
     her cell phone, but usually you recall the cell phone number.
     There’s no indication she made any effort to track down [F]ather
     or his whereabouts.

            If you want an example of how you do that, you drive
     around for six months, like [F]ather did, trying to track down
     [M]other.     You can’t make half-hearted efforts, you have to
     make really heroic efforts to assert your rights as a parent. She
     didn’t go to the courthouse in New York State to see if there was
     a way to file something on her own. She didn’t come down here
     to do that. She simply didn’t make the type of efforts that the
     appellate courts require a parent to make and there’s no
     evidence presented to me to that [F]ather or his family did
     anything to preclude that. Just the opposite. For six months at

                                   - 13 -
J-S42029-14


      a minimum, they continued to go to [P]arental [G]randmother’s
      home to make the [Children] available. Initially breaking the
      [Children’s] hearts on a regular basis when [M]other didn’t show
      up and then under the guise of simply going for dinner with the
      paternal grandparents.

             So there’s no evidence presented that [F]ather precluded
      [M]other from asserting her rights. She had been in court
      before, simply she certainly knows how to file a child abuse
      action on her own, she should have used the same energy to file
      a custody action of her own. I found a lot of her excuses about
      transportation to be disingenuous. Need to at the very least
      assert the same efforts you’re making to acquire painkillers to
      acquire information about your children or to assert your
      parental rights to the Children. So I didn’t find any cause that
      precluded [M]other from asserting her parental rights throughout
      this two-year, eight-month period at the very least.
N.T., 12/30/13, at 126-130.

      In the instant matter, the trial court found that Mother failed to fulfill

her parental duties and responsibilities for two years. The testimony

established that the Children are in a stable environment, and that adoption

was in the best interest of the Children. We defer to a trial court’s

determination of credibility, absent an abuse of discretion, and discern no

such abuse in its finding credible the testimony of Father and Paternal

Grandmother. See In re Adoption of S.P., 47 A.3d at 826-27. Therefore,

we are constrained to conclude that the trial court properly terminated

Mother’s parental rights pursuant to section 2511(a)(1).

      Lastly, we find that the trial court did not err in terminating Mother’s

parental rights pursuant to Section 2511(b).       With respect to the bond

analysis pursuant to Section 2511(b), the trial court stated

            I have to give primary consideration to the developmental,
      physical, and emotional needs and welfare of the [Children] and,
      obviously, that’s when I look at any bonding or assessments.

                                    - 14 -
J-S42029-14


     Clearly, the [Children] are in a happy, loving, stable home. Ms.
     Steward’s been in their lives for five years, more than half their
     lifetimes. She’s been the one to get them up in the morning, get
     them to school, welcome them home from school, go to doctor’s
     appointments, go to extracurricular activities, go to school,
     provide their day-to-day care. No reason to believe that that
     care hasn’t been appropriate. To the contrary, it’s what the boys
     needed and that’s been provided for them and has been for
     years.

            They have two half-siblings, and I hate the term half-
     siblings because it really doesn’t do justice to the type of
     relationship that you develop when you live your whole life with
     those individuals, but there are two half-brothers almost three
     and one years of age live in that home that identify with their
     brothers, with the Children as brothers. And they’ve developed
     a family unit, a happy home and clearly that’s met the
     [Children’s] developmental needs, physical needs and emotional
     needs.

           [The Children] past that period of time when they long for
     [M]other, particularly R.L.S., III.    Heard the heartbreaking
     testimony of paternal grandmother that he worshipped [M]other,
     and that type of worship disappeared, unfortunately, and it is
     heartbreaking that he had to go through that, but he went
     through it and he’s out of that and now he’s developed a new
     mother. [The Children] call [Father]’s wife “mom.”

           And there wouldn’t be any reason for me to conduct any
     type of bonding evaluation when everyone acknowledges at this
     point as we sit here today for a period of three years plus, three
     years and three months, there’s been no contact. I don’t need
     an expert to tell me any bond that existed was long gone when
     the most recent half of [the Children’s] lifetime they’ve had no
     contact. The testimony is clear that while initially there was
     emotions the only discussion about [M]other now are maybe
     when they come across an old photograph and they recall a
     memory, but they are not asking to see [M]other, they’re not
     missing [M]other. [The Children] are doing well in school,
     they’re doing well behaviorally and really to try and reestablish a
     long gone bond between the [C]hildren and [Mother] would be
     borderline cruel to them at this point knowing it would probably
     set them up for a heartbreak in the future. So there’s no bond
     to be preserved, there’s no issue I need to look at how a

                                   - 15 -
J-S42029-14


      severance of the relationship with [M]other would affect the
      [Children] because she severed that beginning September of
      2010 and they’ve had to live that life without her. If [Mother] is
      addressing her addiction issues or mental health issues she’s to
      be commended for that, but when you are four, five, six, seven
      year old boy and someone is gone it doesn’t make any difference
      to them why that absence is occurring.

N.T., 12/30/13, at 130-133.         See In re K.Z.S., 946 A.2d 753, 763 (Pa.

Super. 2008) (In cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists). Therefore,

we   find   that   the   trial   court   gave     adequate   consideration   to   the

developmental, physical, and emotional needs of the Children in terminating

Mother’s parental rights pursuant to section 2511(b), and that the record

supports the trial court’s best interest analysis.

      Our independent review of the record indicates that, in fact, Mother

has no issues of arguable merit on which she can base an appeal.

Accordingly, we find the record and the law support the trial court’s decrees

terminating Mother’s parental rights, and we grant counsel’s motion to

withdraw from representation.

      Decrees affirmed; counsel’s petition to withdraw granted.




                                         - 16 -
J-S42029-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/19/2014




                          - 17 -